United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 19, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-10888
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

PETER ADE NGUFOR,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:01-CR-53-1-A
                       --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Peter Ngufor appeals the district court’s determination of

the loss amount involved in his embezzlement of United States

mail offense to which he pleaded guilty.   Based upon testimony at

the sentencing hearing from two postal inspectors, the district

court determined that the loss amount was between $200,000 and

$400,000, thus warranting an offense level increase of 12 under

U.S.S.G. § 2B1.1(b)(1)(G) as opposed to the $6,500 loss amount

stated in the presentence report.   Ngufor argues that the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-10888
                                -2-

Government did not sufficiently prove that the loss amount

involved in his offense was over $200,000.

     The calculation of a loss amount involved in an offense is a

factual finding reviewed for clear error.     United States v.

Peterson, 101 F.3d 375, 384 (5th Cir. 1996); United States v.

Ismoila, 100 F.3d 380, 396 (5th Cir. 1996).    The loss amount need

not be determined with precision, and the district court need

make only a reasonable estimate of the loss, based upon the

available information.   Ismoila, 100 F.3d at 396.   The district

court’s determination of the loss was supported by the record,

and there was no clear error.   Ngufor’s sentence is AFFIRMED.